DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.

Response to Amendment
This Office action is responsive to the amendment filed October 16, 2020. Claim 3 is canceled.  Claims 1, 2 and 4-11 are pending and are currently examined. 
The claim amendments overcome the rejections under 112(a) to claim 3-5, 7 and 8 in the Office Action of August 4, 2020.



    PNG
    media_image1.png
    597
    814
    media_image1.png
    Greyscale
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ireland (U.S. Publication No. 2008/0283677) in view of Narramore (U.S. Patent No. 7,878,457).
Regarding claims 1 and 10, Ireland discloses flying object (Wave rider, Annotated Fig. A) comprising a jet engine (117, scramjet engine) or a jet engine which comprises: an inlet (Annotated Fig. A) configured to introduce air (¶144); and a combustor (130) having a fuel injection port (128) from which a fuel is injected  (¶152) and configured to combust the fuel injected from the fuel injection port by using the air (¶148, ¶152), wherein the combustor comprises a separation section (Annotated Fig. A) defining an air passage through which the air flows, between a rear end of the inlet and the fuel injection port (air enters inlet and flows through the separator section to be combusted in 130), wherein a plurality of turbulent flow generating sections (122, 126, conformal vortex generators) are arranged in the separation section to make an air flow in the air passage turbulent (the conformal vortex generators generate vortices which are turbulent), and wherein each of the plurality of turbulent flow generating sections comprises a member configured to create turbulence in a boundary layer of the air flow on a wall surface of the separation section as it protrudes from the wall surface towards the air passage (the triangles on 122 and 126 generate are each members that extend from the wall where vortices, which generate turbulence, are shed from the tip of triangles. The arrays are used to prevent boundary layer separations, ¶150)

Narramore teaches vortex generators, Figs. 3A and 3B, that include a member 30 that is able to move from a position in which the member protrudes from the wall surface 20 (Fig. 3B) to a position in which the member lies against the wall surface (Fig. 3A) In addition, Col. 1:60-67 recites “Each respective vortex generator has a pivot axis that forms an acute angle With respect to the predetermined direction and is capable of being positioned in both of an extended state, in which the respective vortex generators function to create a swirling fluid flow, and a retracted state, in which the respective vortex generators are pivoted via the pivot axis so as to lie adjacent to the flow control surface.” The vortex generators can mix fluids in the boundary layer with fluid outside the boundary layer (Col. 1:14-13).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to substitute the vortex generators which lessen the turbulence in the boundary layer of the air flow by moving from a position in which the member protrudes from the wall surface of the separation section to a position in which the member lies against the wall surface of the separation section, as taught by Narramore, for the vortex generators of Ireland, in order to substitute a known element into a known device to yield a predictable result of introducing swirl into the flow which prevents shock layer separators as taught by Ireland. MPEP 2143, I, B, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Ireland in view of Narramore teaches the invention as claimed and discussed above and Narramore further teaches the member has a prominence which is prominent for the air passage (Fig. 3B, the member 30 extends into the air passage according to the angle theta, the tip portion of the member is a prominence which is prominent for the air passage.) 
Regarding claim 4, Ireland in view of Narramore teaches the invention as claimed and discussed above and Ireland further teaches a position of the member on the wall surface of the separation section does not overlap a position of the fuel injection port, viewing in a direction of the air flow through the air passage (Ireland teaches vortex generators, such as 122, located well upstream of the fuel injection port 128. Thus, the substitution of the vortex generators of Narramore for the vortex generators Ireland in claim 1 provides a position of the member on the wall surface that does not overlap a position of the fuel injection port, viewing in a direction of the air flow through the air passage.).
Regarding claim 5, Ireland in view of Narramore teaches the invention as claimed and discussed above and Ireland further teaches the combustor comprises a first wall surface where the fuel injection port 128 has been arranged (first wall surface is on 116) and a second wall surface (top of the separation section where vortex generators 122 are located or the side of the separation section where the vortex generators 126 are located) where the plurality of turbulent flow generating sections have been arranged, and wherein the second wall surface is a wall surface that is different from the first wall surface (wall surfaces where 122 and 126 are located are different from the wall section on pylon 116 where the fuel injection port is located).
Regarding claim 6, Ireland in view of Narramore teaches the invention as claimed and discussed above and Narramore further teaches the member is a movable member relative to the air passage (Figs. 3A and 3B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vortex generators of Ireland in view of Narramore have the member a movable member relative to the air passage, as taught by Narramore, for the reasons discussed above for claim 1.
Regarding claim 7, Ireland in view of Narramore teaches the invention as claimed and discussed above and Narramore further teaches the movable member is configured to move automatically by the thermal influence in flight (In Col. 3: 45-65, Narramore teaches the member 30 can be formed from a shape member alloy.  In response to a thermal influence, the movable member is automatically deployed or retracted.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vortex generators of Ireland in view of Narramore have the movable member configured to move automatically by the thermal influence in flight, as taught by Narramore, for the reasons discussed above for claim 1.
Regarding claim 8, Ireland in view of Narramore teaches the invention as claimed and discussed above and Narramore further teaches a drive device 50 configured to move the movable member (Col. 3:34-36 recites “The vortex generator is actuated by a motor or actuator 50 so as to be repositioned between the retracted and extended state. The vortex generator is actuated by a motor or actuator 50 so as to be repositioned between the retracted and extended state.”); and a control device configured to control the drive device (Col. 3:38-40 recites “the actuator 50 may be an electromagnetic motor controlled by electrical input 60 (from an external controller)), wherein the control device drives the drive device to operate based on at least one of a flight Mach number, a flight height and a flight time (Col. 3:13-15, the vortex generators are extended when needed and retracted at all flight conditions. The vortex generators are described coupled to a tilt rotor aircraft in Fig. 5. Thus, flight conditions includes a flight Mach number and a flight height, which will change overtime for the aircraft), and wherein the drive device operates to move the movable member from a first position for creating the turbulence to a second position for lessening the turbulence (Col:3:34-36, also, when the member is retracted it will lie against the wall surface which will lessen turbulence as shown in Figs. 3A and 3B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vortex generators of Ireland in view of Narramore have a drive device configured to move the movable member; and a control device configured to control the drive device, wherein the control device drives the drive device to operate based on at least one of a flight Mach number, a flight height and a flight time, and wherein the drive device operates to move the movable member from a first position for creating the turbulence to a second position for lessening the turbulence, as taught by Narramore, for the reasons discussed above for claim 1.
Regarding claim 9, Ireland in view of Narramore teaches the invention as claimed and discussed above and Ireland further teaches, the combustor has a flame stabilizer (116), and wherein a position of the movable member overlaps a position of the flame stabilizer, viewing in a direction of the air flow through the air passage (Ireland teaches the flame stabilizer 116 can have a vortex generator. The vortex generator controls mixing adjacent to the fuel injection port to improve combustion speed and uniformity. Thus, if the vortex generators of Narramore are 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to substitute the vortex generators, as taught by Narramore, for the vortex generators on the flame stabilizer of Ireland, such that a position of the movable member overlaps a position of the flame stabilizer, in order to substitute a known element into a known device to yield a predictable result of introducing swirl into the flow to control mixing adjacent to the fuel injection port, as taught by Ireland. MPEP 2143, I, B, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, Ireland in view of Narramore teaches the invention as claimed and discussed above. In particular, as discussed above for claim 1, Ireland in view of Narramore teaches the structure of the engine including vortex generators with a movable member that can be extended or extracted as claimed. In ¶152, Ireland teaches vortex generators are used to increase mixing during combustion while generating a minimum amount of drag.  In Col. 2:15-18, Narramore teaches retracting the moveable members reduces the drag. Further, in Col. 3:13-15, Narramore teaches the vortex generators are extended when needed and retracted at other flight conditions when they are not needed.
Ireland in view of Narramore further teaches combusting the fuel injected from the fuel injection port by using the air while making a boundary layer of the air flow on the wall surface of the separation section turbulent by members of the plurality of turbulent flow generating sections respectively protruding from the wall surface toward the air passage in a first stage of operation (Fig. 10 of Ireland, the vortex generators of Ireland are extended while combustion is taking place), moving the members of the plurality of turbulent flow generating sections from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lessen turbulence in the boundary layer of the air flow on the wall surface of the separation section in a second stage of operation, as taught by Narramore, in order to reduce the drag when the turbulence is not needed, as taught by Narramore.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741              



/William H Rodriguez/Primary Examiner, Art Unit 3741